              Case 2:19-bk-54500                   Doc 1               Filed 07/11/19 Entered 07/11/19 13:18:56                                         Desc Main
                                                                       Document      Page 1 of 8
       Fill in this information to identify your case:


       United States Bankruptcy Court for the:
                                                                                                                       ,c:tr ED
                     District of                                                                           ?fl•n
                                                                                                                      JUL I
       ____                        ____




                                                                                                           '   : �,
                                                                                                                            I PH I:
       Case number (If known):   -------                                   Chapter you are filing under:
                                                                                                                                                   16
                                                                           B   Chapter 7
                                                                           0   Chapter11
                                                                           0   Chapter12
                                                                           0   Chapter 13
                                                                                                                                                    0   Check if this is an
I
L ..
                                                                                                                                                        amended filing



    Official Form 101

    Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                  12/17

    The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
 joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, If a form asks, "Do you own a car,"
    the answer would be yes If either debtor owns a car. When information Is needed about the spouses separately, the form uses Debtor 1 and
    Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
    same person must be Debtor 1 in all of the forms.

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.



                 Identify Yourself

                                          About Debtor 1:                                                             About Debtor 2 (Spouse Only in a Joint Case):

1.      Your full name

        Write the name that is on your
                                          Sybil
        government-issued picture
                                          First name                                                                  First name
        identification (for example,
        your driver's license or          Lee
        passport).                        Middle name                                                                 Middle name

        Bring your picture
                                          Chrzan
        identification to your meeting    Last name                                                                   Last name

        with the trustee.
                                          Suffix (Sr . Jr., II, Ill)
                                                       ,                                                              Suffix (Sr., Jr., II, Ill)




2.      All other names you               Sybil
        have used in the last 8           First name                                                                  First name
        years                             Lee
        Include your married or           Middle name                                                                 Middle name
        maiden names.                     Maxin
                                          Last name                                                                   Last name




                                         First name                                                                   First name


                                         Middle name                                                                  Middle name



                                         Last name                                                                    Last name




        Only the last 4 digits of
                                         XXX               XX-         9         1     8     5                        XXX           XX-
        your Social Security                                     --         -- -- --                                                        ---------




        number or federal                OR                                                                           OR
        Individual Taxpayer
        Identification number            9xx       -
                                                           XX    --            --    -- --
                                                                                                                      9xx - XX              -- ---- --




        (ITIN)


Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
            Case 2:19-bk-54500                        Doc 1           Filed 07/11/19 Entered 07/11/19 13:18:56                         Desc Main
                                                                      Document      Page 2 of 8

·Debtor 1
                 Sybil Lee Chrzan                                                                      Case number (ff known>·----
                  First Name   Middle Name                Last Name




                                             About Debtor 1:                                              About Debtor 2 (Spouse Only In a Joint Case):



 4.    Any business names
       and Employer                          lia    I have not used any business names or EINs.           0     I have not used any business names or EINs.

       Identification Numbers
       (EIN) you have used in
       the last 8 years                      Business name                                                Business name

        Include trade names and
        doing business as names
                                             Business name                                                Business name



                                                    -                                                        -
                                             EIN                                                          EIN


                                                    -                                                        -
                                             EIN                                                          EIN




s.     Where you live                                                                                     If Debtor 2 lives at a different address:



                                             9186 Indian Mound Court
                                             Number         Street                                       Number         Street




                                             Pickerington                          OH       43147
                                             City                                 State     ZIP Code     City                                   State      ZIP Code

                                             Fairfield
                                             County                                                      County


                                             If your mailing address Is different from the one           If Debtor 2's mailing address is different from
                                             above, fill it in here. Note that the court will send       yours, fill it In here. Note that the court will send
                                             any notices to you at this mailing address.                 any notices to this mailing address.




                                         Number             Street                                       Number        Street


                                         P.O. Box                                                        P.O. Box




                                         City                                     State    ZIP Code      City                                   State    ZIP Code




6.    Why you are choosing               Check one:                                                      Check one:
      this district to file for
      bankruptcy                         �      Over the last 180 days before filing this petition,      D   Over the last 180 days before filing this petition,
                                                I have lived in this district longer than in any             I have lived in this district longer than in any
                                                other district.                                              other district.

                                         D      I have another reason. Explain.                          D   I have another reason. Explain.
                                                   (See 28 U.S.C. § 1408.)                                   (See 28 U.S.C. § 1408.)




     Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                  page 2
              Case 2:19-bk-54500                     Doc 1          Filed 07/11/19 Entered 07/11/19 13:18:56                                    Desc Main
                                                                    Document      Page 3 of 8
·Debtor   1     Sybil Lee Chrzan                                                                       Case number (if known),
                                                                                                                             _____________


                First Nama   Middle Name               Last Name




               Tell the Court About Your Bankruptcy Case



 7.   The chapter of the                   Check one. (For a brief description     of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
      Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also,      go to the top of page 1 and check the appropriate box.
      are choosing to file
                                           ia Chapter 7
      under
                                           [J Chapter 11

                                           [J Chapter 12

                                           [J Chapter 13


a.    How you will pay the fee             [J I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                               local court for more details about how you may pay. Typically, if you are paying the fee
                                               yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                               submitting your payment on your behalf, your attorney may pay with a credit card or check
                                               with a pre-printed address.


                                           [J I need to pay the fee in installments. If you choose this option, sign and attach the
                                              Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                           �   I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                               By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                               less than 150% of the official poverty line that applies to your family size and you are unable to
                                               pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                               Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.



9.    Have you filed for                   [J No
      bankruptcy within the
                                           � Yes.     District
                                                                   Ohio Southern              When
                                                                                                      05/30/2018          Case number
                                                                                                                                        2: 18-BK-53411
      last 8 years?
                                                                                                      MM/ DD/YYYY

                                                      District
                                                                   Ohio Southern                      06/23/2015                        2: 15-BK-54120
                                                                                              When                        Case number
                                                                                                      MM/ DD/YYYY

                                                      District
                                                                   Ohio Southern              When
                                                                                                      04/14/2016          Case number
                                                                                                                                        2: 16-BK-52276
                                                                                                      MM   I DD/YYYY



10. Are any bankruptcy                     ia No
      cases pending or being
      filed by a spouse who is             [J Yes.    Debtor                                                              Relationship to you

      not filing this case with                       District                               When                         Case number, if known
      you, or by a business                                                                          MM/DD /YYYY
      partner, or by an
      affiliate?
                                                      Debtor                                                              Relationship to you

                                                      District                               When                         Case number, if known
                                                                                                     MM/DD/YYYY




11. Do you rent your                       IZI No. Go to line 12.
      residence?
                                           [J Yes. Has your landlord obtained an eviction judgment against you?

                                                      [J No. Go to line 12.
                                                      [J Yes. Fill out Initial Statement About an Eviction Judgment Against       You   (Form 101A) and file it as
                                                         part of this bankruptcy petition.




  Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                        page 3
             Case 2:19-bk-54500                              Doc 1        Filed 07/11/19 Entered 07/11/19 13:18:56                                 Desc Main
                                                                          Document      Page 4 of 8
 Debtor 1         Sybil Lee Chrzan                                                                             Case number (if known)   ______________

                 First Name       Middle Name                 Last Name




               Report About Any Businesses You Own as a Sole Proprietor



 12. Are you a sole proprietor                  it:�   No. Go to Part4.
     of any full· or part-time
     business?                                  Cl Yes.      Name and location of business

       A sole proprietorship is a
       business you operate as an
                                                             Name of business, if any
       individual, and is not a
       separate legal entity such as
       a corporation, partnership, or
                                                             Number       Street
       LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                              City                                                     State            ZIP Code


                                                             Check the appropriate box to describe your business:

                                                             Cl   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                             Cl   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))

                                                             Cl   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                             Cl   Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                             Cl   None of the above



13. Are you filing under                        If you are filing under Chapter 11, the courl must know whether you are a small business debtor so that it
      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
      are you a small business
      debtor?
                                                el     No.   I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                      Cl     No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101(51 D).                                 the Bankruptcy Code.

                                                Cl     Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition 1n the
                                                            Bankruptcy Code.



              Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention



14.   Do you own or have any                    i2l    No
      property that poses or is
      alleged to pose a threat                  Cl Yes.       What is the hazard?

      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                              If immediate attention is needed, why is it needed?   -------

      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?

                                                             Where is the property?            ---          --------------------
                                                                                        :-:--:-   -::-:---:-
                                                                                        Number        Street




                                                                                        City                                               State   ZIP Code


 Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                     page4
            Case 2:19-bk-54500                        Doc 1          Filed 07/11/19 Entered 07/11/19 13:18:56                                   Desc Main
                                                                     Document      Page 5 of 8
Debtor 1       Sybil Lee Chrzan                                                                            Case number (ffknown),
                                                                                                                                _____________
                                                                                                                                             _

              Flnrt Name    Middle Name                  Last Name




             Explain Your Efforts to Receive a Briefing About Credit Counseling


                                          About Debtor 1:                                                        About Debtor 2 (Spouse Only In a Joint Case):
15. Tell the court whether
    you have received a
    briefing about credit                 You must check one:                                                     You must check one:
    counseling.
                                          D      I received a briefing from an approved credit                    D    I received a briefing from an approved credit
                                                 counseling agency within the 180 days before I                        counseling agency within the 180 days before I
   The Jaw requires that you                     filed this bankruptcy petition, and I received a                      filed this bankruptcy petition, and I received a
   receive a briefing about credit               certificate of completion.                                            certificate of completion.
   counseling before you file for
                                                 Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
   bankruptcy. You must
                                                 plan, if any, that you developed with the agency.                     plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you
                                          liif   I received a briefing from an approved credit                    D   I received a briefing from an approved credit
   cannot do so, you are not
                                                 counseling agency within the 180 days before I                       counseling agency within the 180 days before I
   eligible to file.
                                                 filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have a
                                                 certificate of completion.                                           certificate of completion.
   If you file anyway, the court
                                                 Within 14 days after you file this bankruptcy petition,              Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                                 you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
   will Jose whatever filing fee
                                                 plan, if any.                                                        plan, if any.
   you paid, and your creditors
   can begin collection activities
                                          D      I certify that I asked for credit counseling                     D   I certify that I asked for credit counseling
   again.
                                                 services from an approved agency, but was                            services from an approved agency, but was
                                                 unable to obtain those services during the 7                         unable to obtain those services during the 7
                                                 days after I made my request, and exigent                            days after I made my request, and exigent
                                                 circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                                 of the requirement.                                                  of the requirement.

                                                 To ask for a 30-day temporary waiver of the                          To ask for a 30-day temporary waiver of the
                                                 requirement, attach a separate sheet explaining                      requirement, attach a separate sheet explaining
                                                 what efforts you made to obtain the briefing, why                    what efforts you made to obtain the briefing, why
                                                 you were unable to obtain it before you filed for                    you were unable to obtain it before you filed for
                                                 bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                                 required you to file this case.                                      required you to file this case.

                                                 Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                                 dissatisfied with your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                                 briefing before you filed for bankruptcy.                            briefing before you filed for bankruptcy.
                                                 If the court is satisfied with your reasons, you must                If the court is satisfied with your reasons, you must
                                                 still receive a briefing within 30 days after you file.              still receive a briefing within 30 days after you file.
                                                 You must file a certificate from the approved                        You must file a certificate from the approved
                                                 agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you
                                                 developed, if any. If you do not do so, your case                    developed, if any. If you do not do so, your case
                                                 may be dismissed.                                                    may be dismissed.
                                                 Any extension of the 30-day deadline is granted                      Any extension of the 30-day deadline is granted
                                                 only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                                 days.                                                                days.

                                      D          I am not required to receive a briefing about                   D    I am not required to receive a briefing about
                                                 credit counseling because of:                                        credit counseling because of:

                                                 D   Incapacity.     I have a mental illness or a mental              D   Incapacity.   I have a mental illness or a mental
                                                                     deficiency that makes me                                           deficiency that makes me
                                                                     incapable of realizing or making                                   incapable of realizing or making
                                                                     rational decisions about finances.                                 rational decisions about finances.

                                                 D   Disability.     My physical disability causes me                 D   Disability.   My physical disability causes me
                                                                     to be unable to participate in a                                   to be unable to participate in a
                                                                     briefing in person, by phone, or                                   briefing in person, by phone, or
                                                                     through the internet, even after I                                 through the internet, even after I
                                                                     reasonably tried to do so.                                         reasonably tried to do so.

                                                 D   Active duty. I am currently on active military                   D   Active duty. I am currently on active military
                                                                     duty in a military combat zone.                                    duty in a military combat zone.

                                              If you believe you are not required to receive a                        If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                       briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.                  motion for waiver of credit counseling with the court.




Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
            Case 2:19-bk-54500                    Doc 1              Filed 07/11/19 Entered 07/11/19 13:18:56                            Desc Main
                                                                     Document      Page 6 of 8

 Debtor 1      Sybil Lee Chrzan                                                                            Case number (ffknown)·-----
               First Name   Middle Name                  Last Name




             Answer These Questions for Reporting Purposes


                                          16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 u.s.c. § 101 (8)
 16. What kind of debts do                       as "incurred by an individual primarily for a personal, family, or household purpose."
     you have?
                                                 0      No. Go to line 16b.
                                                 i2l    Yes. Go to line 17.

                                          16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                 money for a business or investment or through the operation of the business or investment.

                                                 jf No. Go to line 16c.
                                                  0     Yes. Go to line 17.

                                          16c. State the type of debts you owe that are not consumer debts or business debts.

                                                        Y\(2'(\{j_
 11. Are you filing under
    Chapter 7?                            0     No.     I am not filing under Chapter 7. Go to line 18.


    Do you estimate that after            i2l   Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                           administrative expenses are paid that funds will be available to distribute to unsecured creditors?

    excluded and                                        iJ   No
    administrative expenses
    are paid that funds will be                         0    Yes

    available for distribution
    to unsecured creditors?

 18. How many creditors do                125 1-49                                     0   1,000-5,000                         0   25,001-50,000
    you estimate that you                 Ei 50-99                                     0   5,001-10,000                        0   50,001-100,000
    owe?                                  0     100-199                                0   10,001-25,000                       0   More than 100,000
                                          0     200-999

 19. How much do you                      i2l   $0-$50,000                             0   $1,000,001-$10 million             0    $500,000,001-$1 billion
    estimate your assets to               0     $50,001-$100,000                       0   $10,000,001-$50 million            0    $1,000,000,001-$10 billion
    be worth?                             0     $100,001-$500,000                      0   $50,000,001-$100 million           0    $10,000,000,001-$50 billion
                                          0     $500,001-$1 million                    0   $100,000,001-$500 million          0    More than $50 billion


20. How much do you                       i2l   $0-$50,000                             0   $1,000,001-$10 million             0    $500,000,001-$1 billion
    estimate your liabilities             0     $50,001-$100,000                       0   $10,000,001-$50 million            0    $1,000,000,001-$10 billion
    to be?                                0     $100,001-$500,000                      0   $50,000,001-$100 million           0    $10,000,000,001-$50 billion
                                          0     $500,001-$1 million                    0   $100,000,001-$500 million          0    More than $50 billion

Iiilfill     Sign Below

                                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and
 For you                                  correct.

                                          If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                          of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                          under Chapter 7.

                                      If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                      this document, I have obtained and read the notice required by 11 U.S. C. § 342(b).

                                          I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                          I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                      with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                      18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                          x�cfee-�
                                                Signa        of Debtor 1                                        Signature of Debtor 2


                                                Executed on       07/11/2019                                    Executed on   �--=----..,---:­

                                                                   MM   I DD   IYYYY                                          MM I DD     IYYYY



 Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                    page 6
                 Case 2:19-bk-54500                     Doc 1           Filed 07/11/19 Entered 07/11/19 13:18:56                                  Desc Main
                                                                        Document      Page 7 of 8
·   Debtor   1     Sybil Lee Chrzan                                                                      Case number     (if known)
                                                                                                                                  ____________ __

                   First Name   Middle Nama              Last Name




                                              I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
    For your attorney, if you are
                                              to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
    represented by one                        available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                              the notice required by 11 U.S.C.§ 342(b) and, in a case in which§ 707(b)(4)(0) applies, certify that I have no
    If you are not represented                knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
    by an attorney, you do not
    need to file this page.
                                                                                                                  Date
                                                 Signature of Attorney for Debtor                                                     MM         DO   /YYYY




                                                 Printed name




                                                 Firm   name




                                                 Number        Street




                                                 City                                                            State                ZIP Code




                                                 Contact phone       ------                                      Email address




                                                 Bar number                                                      State




    Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                          page 7
           Case 2:19-bk-54500                  Doc 1              Filed 07/11/19 Entered 07/11/19 13:18:56                          Desc Main
                                                                  Document      Page 8 of 8

Debtor 1
              Sybil Lee Chrzan                                                                    Case number    (If known)•------
             First Name   Middle Name               Last Name




For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                    should understand that many people find it extremely difficult to represent
attorney                                 themselves successfully. Because bankruptcy has long-term financial and legal
                                         consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                         dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.$. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud Is a serious crime; you could be fined and Imprisoned.

                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.


                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?

                                        l:l    No

                                        lia Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?

                                      � No
                                    �\Y� Yes
                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        lia    No

                                        0     Yes. Name of Person.         ______ ________ _______ __



                                                      Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney may cause me to lose my rights or property if I do not properly handle the case.




                                                                                                          Signature of Debtor 2


                                        Date                    07/11/2019                                Date
                                                                MM I DD   /YYYY                                            MM/    DD /YYYY

                                        Contact phone 740)927-7477                                        Contact phone


                                        Cell phone              614)581-5238                              Cell phone


                                                                                                          Email address




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                     page 8
